Case 2:17-cv-04557-DMG-PLA Document 207 Filed 11/19/18 Page 1 of 4 Page ID #:3540




                                                                Nov 19, 2018

                                                                   KT




                                             REDACTED AS TO THE
                                             FOREPERSON'S NAME
Case 2:17-cv-04557-DMG-PLA Document 207 Filed 11/19/18 Page 2 of 4 Page ID #:3541
Case 2:17-cv-04557-DMG-PLA Document 207 Filed 11/19/18 Page 3 of 4 Page ID #:3542
Case 2:17-cv-04557-DMG-PLA Document 207 Filed 11/19/18 Page 4 of 4 Page ID #:3543
